 


110 HR 42 IH: Serving Everyone with Reliable, Vital Internet, Communications, and Education Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 42 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Velázquez introduced the following bill; which was referred to the  Committee on Energy and Commerce  
 
A BILL 
To amend the Communications Act of 1934 to continue in effect and expand the Lifeline Assistance Program and the Link Up Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Serving Everyone with Reliable, Vital Internet, Communications, and Education Act of 2007. 
2.FindingsThe Congress finds the following:  
(1)Today’s telecommunications market offers consumers an array of social, economic, and educational communications. 
(2)Communications today also offer Americans better access to emergency assistance. 
(3)It is essential to the Nation’s continued progress for all sectors of the population to have adequate access to telecommunications. America must work to reduce and ultimately eliminate the harmful technological divide. 
(4)The Congress reaffirms the Nation’s public policy commitment to providing universal service. All consumers should have access to high-quality telecommunications services at affordable rates. 
3.Universal serviceSubsection (j) of section 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended to read as follows: 
 
(j)Lifeline Assistance; Link Up America 
(1)PurposesThe purposes of this subsection are— 
(A)to advance universal service; and 
(B)to ensure that high-quality telecommunications services and other evolving telecommunication technologies, such as Internet access and broadband services, are available to low-income consumers at just, reasonable, and affordable rates.  
(2)Continuation and expansion of programsFor the purposes described in paragraph (1), the Commission— 
(A)shall continue in effect the Lifeline Assistance Program and the Link Up Program; and 
(B)expand such programs under paragraph (3). 
(3)ExpansionThe Commission shall expand the assistance provided through the Lifeline Assistance Program and the Link Up Program by allowing low-income consumers participating in such programs to choose to use such assistance for any one of the following: 
(A)Wire or wireless telephone service. 
(B)Internet access service. 
(C)Wire or wireless broadband service. 
(D)Any evolving technology the Commission deems consistent with the purposes described in paragraph (1). 
(4)Rule of constructionThis subsection shall not be construed— 
(A)to affect any program under this section other than the Lifeline Assistance Program or the Link Up Program; or 
(B)except as inconsistent with the provisions of this subsection, to affect the authority of the Commission to make modifications to the Lifeline Assistance Program or the Link Up Program. 
(5)DefinitionsIn this subsection: 
(A)The term broadband service means high-speed Internet access service— 
(i)offering integrated access to voice communications, high-speed data service, video-demand services, and interactive delivery services; and 
(ii)transmitting data at speeds exceeding 200 kilobits per second, in at least one direction, from the user’s computer to the Internet or from the Internet to the user’s computer. 
(B)The term Lifeline Assistance Program means the Lifeline Assistance Program provided for by the Commission under subpart E of title 47, Code of Federal Regulations (and any related or successor regulations). 
(C)The term Link Up Program means the Link Up Program provided for by the Commission under subpart E of title 47, Code of Federal Regulations (and any related or successor regulations). . 
4.Study 
(a)StudyNot later than May 1, 2008, the Federal Communications Commission shall conduct a study and submit a report to the Congress on the following: 
(1)The necessary benefit level for a household participating in the Lifeline Assistance Program or the Link Up Program which will encourage low-income consumers to seek broadband service. 
(2)Projections on the potential of new broadband service consumers who would seek this service if economically accessible. 
(3)Industry requirements to provide broadband service access in underserved areas. 
(4)Data that accurately illustrates the extent of current deployment of broadband service to residential users. 
(5)Policy proposals conducive to addressing gaps in broadband service availability. 
(b)DefinitionsIn this section, the terms broadband service, Lifeline Assistance Program, and Link Up Program have the meanings given to those terms in section 254(j) of the Communications Act of 1934, as amended by section 3 of this Act. 
 
